VAN HOOMISSEN, J.,
dissenting in part; concurring in part.
I would have allowed defendant’s motion to suppress. I dissent for the reasons stated in my dissenting opinion in State v. Jackson, 60 Or App 681, 655 P2d 592 (1982). Additionally, I have difficulty distinguishing this case factually from that of defendant’s co-arrestee, see *612State v. Taylor, 56 Or App 703, 643 P2d 379 (1982), in which we held that it was reversible error to deny the defendant’s motion to suppress.
I concur with the majority’s disposition of defendant’s other assignments of error.